


Exhibit 10.44

 

First Amendment to Distribution Agreement

 

This First Amendment is made and effective as of September 1, 2011 by and
between United Therapeutics Corporation, a Delaware corporation (“UT”), and
Accredo Health Group, Inc. a Delaware corporation (“Distributor”) located at
1640 Century Center Parkway, Memphis, Tennessee 38134.

 

A.                                    WHEREAS, UT and Accredo entered into a
Distribution Agreement on August 17, 2009 (the “Agreement”);

 

B.                                    WHEREAS, the parties desire to amend the
Agreement as provided herein.

 

NOW, THEREFORE, in consideration of the mutual promises, covenants, conditions
and provisions contained or referenced herein, the parties have reviewed and
accepted all referenced material and any appendices, exhibits or other
attachments hereto and agree to be bound by the terms and conditions set forth
in the Agreement as modified herein as follows:

 

1.                                      Section 4.15 shall be added as follows:

 

4.15                        Tyvaso Device Replacement Program.  As set forth in
Attachment H hereto and in accordance with this Section 4.15, Distributor agrees
to perform all required services under the Tyvaso Device Warranty Replacement
Program (“Replacement Services”) and UT agrees to pay Distributor the fees for
such Replacement Services (“Replacement Services Fee”) set forth on Attachment
H.

 

(a)                                 Distributor warrants that it will perform
the Replacement Services in a professional manner, in compliance with industry
standards, and in accordance with the descriptions and representations set forth
on Attachment H hereto or as otherwise mutually agreed by the Parties from time
to time.

 

(b)                                 Distributor shall submit detailed monthly
invoices to UT setting forth a description of the Replacement Services actually
performed and the corresponding Replacement Services Fee due.  The foregoing
invoices are due to UT within ten (10) days of the end of each calendar month. 
UT shall pay Distributor within thirty (30) days from receipt of each invoice.

 

(c)                                  The Parties agree and acknowledge that the
Replacement Services Fee paid hereunder has been determined through good faith
and arms-length negotiation to be the fair market value of the Warranty Services
to be rendered.  No amount paid or reimbursed hereunder is intended to be, nor
shall it be construed as, an offer or payment made, whether directly or
indirectly, to induce the referral of patients, the purchase, lease or order of
any item or service, or the recommending of the purchase, lease or order of any
item or service.

 

(d)                                 By accepting payment of the Replacement
Services Fee from UT, Distributor represents and warrants to UT that Distributor
has actually performed the Replacement Services as invoiced and was obligated to
perform the Replacement Services (or any substantially similar activity) solely
pursuant to the obligations in this Section 4.15 and Attachment H hereto.  The
Parties each agree that the Replacement Services Fee is not a discount but
instead represents a fair amount in consideration for the Replacement Services
described in this Section 4.15 and Attachment H hereto.  Further in recognition
of the foregoing, Distributor warrants that it will retain the Replacement

 

--------------------------------------------------------------------------------


 

Services Fee for its own account.

 

(e)                                  Fees are fixed for the twelve month period
ending August 31, 2012.  Fees for the Services may be increased one time per
year based on the increase in the Consumer Price Index for All Urban Consumers,
U.S. City Average, for all items, 1982-84=100 (the “CPI-U”), the 12 most recent
months available on such anniversary as published by the United States
Department of Labor on its website at http://www.bls.gov/cpi, which increase
shall not be more than three percent (3%)  The adjustment will be effective on
the first day of the calendar month following such anniversary.  By way of
example only, if the Effective Date is January 1, 2011, the adjustment would be
effective beginning as of February 1, 2012.  Each of the fees set forth on
Attachment H will be multiplied by the percent increase in the CPI-U during each
twelve month period.  If publication of the CPI-U ceases, or if the CPI-U
otherwise becomes unavailable or is altered in a way as to be unusable, the
parties will agree on the use of an appropriate substitute index published by
the U.S. Department of Labor or any successor agency.

 

(f)                                   Either party may terminate all or a
portion of the Replacement Services at any time upon thirty (30) days prior
written notice to other party without any additional fees or expenses.

 

2.                                      A one-time set-up fee for the Tyvaso
Device Replacement Program as set out in Attachment H shall be payable to
Distributor within thirty (30) days of execution of this First Amendment.

 

3.                                      Section 18.6, Notices, of the Agreement
shall be amended to read:

 

DISTRIBUTOR

with a copy to:

 

 

Accredo Health Group, Inc.

Medco Health Solutions, Inc.

1640 Century Center Parkway

100 Parson Pond Drive

Memphis, TN 38134

Franklin Lakes, NJ 07417

Facsimile: 901.261.6961

Attn: General Counsel (Accredo)

Attn: Kirk Cotham, VP

 

 

Except as amended and supplemented hereby, all of the terms and conditions of
the Agreement shall remain and continue in full force and effect and apply
hereto.

 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
executed by their duly authorized representatives.

 

UNITED THERAPEUTICS

ACCREDO HEALTH GROUP, INC.

CORPORATION

 

 

 

/s/ Jay A. Watson

 

 

/s/ Elizabeth A. Holloway

 

 

 

 

By:

Jay A. Watson

By:

Elizabeth A. Holloway

 

 

 

 

Title:

SVP Strategic Operations

Title:

VP, Legal; Asst. Secretary

 

 

 

 

Date:

29 / Aug / 2011

Date:

8/31/11

 

--------------------------------------------------------------------------------


 

Attachment H

 

Tyvaso® Device Replacement Program

 

Distributor will work with UT to replace the Tyvaso® Inhalation System devices
every two (2) years, from the first day of use by an Included Patient, as
suggested by the manufacturer warranty and or when an updated or modified
Tyvaso® Inhalation Device has been made available by UT and replacement of
existing device(s) is required by UT.  UT shall ensure that Distributor has
sufficient inventory of no-cost replacement devices to be used solely in
connection with the Tyvaso® Device Replacement Program.

 

Distributor will take the following actions:

 

1.                                      Determine which Included Patients
require replacement devices.

 

2.                                      Contact Included Patient to set up
shipment of the replacement devices and explain why and how the devices will be
replaced.

 

3.                                      If the replacement of device(s) also
requires a nursing visit with face to face training for included patient, this
will be performed in accordance with the Tyvaso® Continuing Patient Compliance
Support & Education Program and the respective fee schedule for a Teaching RN
visit will apply.

 

4.                                      Ship the Included Patient two
replacement devices and include pre-paid shipping materials for the return of
the Included Patient’s old devices.

 

5.                                      Upon receipt of the old devices from the
Included Patient, Distributor will destroy the devices and recycle the
batteries.

 

6.                                      If the Included Patient does not return
their old devices within 3 weeks, Distributor will make one (1) phone call (up
to three call attempts) to retrieve the device.  If Included Patient does not
return device after this attempt, no more attempts will be made to contact the
Included Patient.

 

7.                                     Distributor will report serial numbers of
the devices that have been destroyed on a monthly basis in the form of Exhibit A
to this Attachment H.

 

Replacement Service Fees

 

One time Set Up Fee

$20,000

Warranty Replacement Fee

$150 per patient

 

1

--------------------------------------------------------------------------------


 

EXHIBIT A to Attachment H

 

DATA FOR DESTROYED DEVICES

 

Monthly Report

 

Specialty

 

Patient ID

 

Device

 

Serial#

 

Serial#

Pharmacy

 

(De-identified)

 

 

 

Device#1

 

Device#2

Accredo

 

 

 

Opti-Neb

 

 

 

 

 

 

 

 

 

 

 

 

 

Recovery

 

Destruction

Battery

 

Battery

 

Date of

Date

 

Date

Recovery Y/N

 

Serial #

 

Destruction

 

2

--------------------------------------------------------------------------------
